Citation Nr: 1221263	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-28 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to March 1991; from March 2003 to April 2004; and from June 2007 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reopened a previously denied claim for service connection for a low back disorder, and denied the reopened claim.  

In March 2011, the Veteran testified at a hearing on the record before a Decision Review Officer (DRO), seated at the RO.  A transcript is associated with the claims file.  

In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconferencing.  A transcript has been procured and associated with the claims file.  

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied an application to reopen a previously denied claim for service connection for a low back disorder; the Veteran did not file a timely Substantive Appeal to the Board following the April 2005 rating decision.  

2.  The evidence associated with the claims file subsequent to the April 2005 rating decision relates to the unestablished fact of chronic low back disorder symptomatology since the Veteran's March 1991 discharge from his first period of service; the newly submitted evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The April 2005 rating decision denying the reopening of service connection for a low back disorder became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Evidence received since the April 2005 rating decision is new and material, and service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because the determination below reopens service connection for a low back disorder, further discussion regarding the VCAA duties to notify and assist is unnecessary.

New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

Reopening Service Connection for a Low Back Disorder

The Veteran essentially contends that he developed a low back disorder due to a March 1991 in-service incident during which the Veteran hurt his back throwing trash, lifting heavy objects, and cleaning walls.  The Veteran contends that he has experienced chronic low back pain symptomatology ever since the March 1991 in-service incident.  

The RO denied the Veteran's claim to reopen service connection for a low back disorder in an April 2005 rating decision due to a lack of evidence of chronic low back disorder symptomatology following the March 1991 in-service incident.  The Veteran filed a January 2006 Notice of Disagreement (NOD), and in June 2006, the RO issued a Statement of the Case (SOC).  As the Veteran did not file a Substantive Appeal to the Board within 60 days of the RO's issuance of the June 2006 SOC or within one year of the issuance of the April 2005 rating decision, the April 2005 rating decision, denying reopening of service connection for a low back disorder became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103. 

Reviewing the evidence received since the April 2005 rating decision, in a November 2006 letter, a VA examiner indicated that the Veteran reported experiencing chronic low back disorder symptomatology since a 1991 in-service lifting injury.  The VA examiner noted that a March 1991 service treatment record, specifically a "sick slip," showed that the Veteran was placed on seven days of rest after the low back injury.  The VA examiner noted that the Veteran visited a physical therapist multiple times in 2004.  The VA examiner also indicated that the 1991 injury was documented on an August 2005 MRI.  The VA examiner concluded that the sick slip, physical therapy visits, and MRI results supported the Veteran's claim of chronic low back pain.  The VA examiner indicated that the chronic low back pain could indeed be related to an in-service 1991 low back injury.  

In a February 2007 VA medical examination report, a VA examiner indicated reviewing the claims file, to include all medical records, interviewing the Veteran, and performing a physical examination.  The VA examiner noted that a contemporaneous VA X-ray report showed mild osteophytosis at L4-L5 without disc narrowing, and mild osteophytosis at the thoracolumbar junction.  After a review of all evidence, the VA examiner stated that it was less likely than not that the Veteran's current low back disorder was related to the 1991 in-service back injury.  In explaining his conclusion, the VA examiner stated that the back disorder experienced by the Veteran immediately after the 1991 in-service injury appeared to be a simple lumbar strain which apparently resolved completely after a single treatment.  After this single instance of treatment, the VA examiner noted that there was no subsequent evidence of ongoing problems and complaints regarding the Veteran's low back until 2005.  Therefore, the VA examiner indicated that the condition expressed in service resolved completely and that it was not related to the Veteran's current back disorder.

In a March 2007 letter, the same VA examiner who wrote the November 2006 letter again indicated that the record of evidence, to include the 1991 service sick slip, the 2004 physical therapy records, and the August 2005 MRI report, supported the Veteran's claim of chronic low back pain since the 1991 in-service injury.  The VA examiner stated that, after reviewing the Veteran's medical records, the Veteran's chronic low back pain was "more than likely related to or was aggravated" by the 1991 in-service injury.  The VA examiner concluded by writing "therefore, this would be a service related injury."  

In a March 2008 VA medical opinion, a VA examiner indicated that he had reviewed the claims file, to include the February 2007 VA medical examination report and the March 2007 letter.  Having done so, the VA examiner stated that the Veteran apparently had a one-time incident of lumbar strain in March 1991.  The VA examiner indicated that the treatment records dated subsequent to the March 1991 in-service injury contained no evidence of continuing low back pain until 2005.  The VA examiner stated that the "silent period" of 14 years without treatment or symptomatology noted in the record would indicate resolution of the low back pain incident of 1991.  The February 2007 VA examiner concluded that the Veteran's claimed chronic low back pain was less likely than not caused by, or a result of, or related to the 1991 low back injury noted in the Veteran's service treatment records; however, the February 2007 VA examiner also indicated that if the Veteran were to produce any documented evidence of treatment between 1991 and 2005, the VA examiner would be willing to render another opinion based on the entire record of evidence.  

In a December 2009 statement, a VA examiner wrote that he had seen the Veteran as a patient in his clinic.  The VA examiner indicated that the Veteran had a physical problem, specifically back pain, which he also had while on active duty.  The VA examiner wrote that the chronic low back pain was service-connected.  

In a March 2010 letter, a VA examiner wrote that it was as likely as not that the Veteran's chronic low back pain was "related to active duty service time as review of medical records demonstrates treatment for this as far back as 1991."

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  As noted above, in support of his application to reopen service connection for a low back disorder, the Veteran submitted three letters from VA examiners, dated November 2006, March 2007, and March 2010, respectively, and a December 2009 statement from another VA examiner.  In each of these statements, a VA examiner stated that the Veteran experienced current chronic low back pain symptomatology that was related to an in-service low back injury.  The Board notes that the evidence also contains the February 2007 VA medical examination report and March 2008 VA medical opinion, both indicating that the Veteran's current low back disorder was not at least as likely as not related to service, as the Veteran only experienced a temporary low back strain during service.  Yet, when the credibility of the evidence submitted by the Veteran is presumed, as is required when determining solely whether to reopen a previously denied claim, the Board notes that the respective November 2006, March 2007, and March 2010 letters, and the December 2009 statement all indicate that the Veteran experiences chronic low back disorder symptomatology related to an in-service injury.   Accordingly, assuming the credibility of the evidence for the limited purpose of reopening the claim, the Board finds that the additional evidence is new and material to reopen service connection for a low back disorder.  



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted.


REMAND

The Board finds that additional development is required before the issue of service connection for a low back disorder is ripe for adjudication upon the merits.  
38 C.F.R. § 19.9 (2011).

Reviewing the evidence of record, the Board notes that pertinent treatment records currently are not associated with the claims file.  In a September 1995 VA medical examination report, the Veteran reported seeking treatment for a low back disorder after his March 1991 discharge from his first period of service at the VA San Antonio Outpatient Clinic.  The Veteran recalled seeking treatment at that facility both in late March 1991 and approximately one or two years prior to the September 1995 VA examination.  

At the March 2011 DRO hearing, the Veteran testified that he sought medical treatment for his back disorder in 1992 or 1993.  At the April 2012 Board videoconference hearing, the Veteran testified that he sought treatment at a VA facility after service.  The Veteran also indicated that he sought treatment at Wilford Hall Medical Center, an Air Force facility, in 1993 or 1994 for physical therapy.  

The Board notes that the claims file does not include any records related to regular treatment for a low back disorder from a VA facility, such as the San Antonio Outpatient Clinic, or from Wilford Hall, dated between the Veteran's March 1991 discharge from his first period of service and the September 1995 VA medical examination.  

When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).  As all records indicating treatment for a low back disorder are pertinent to the Veteran's claim for service connection for a low back disorder, the AMC/RO should procure all outstanding VA and non-VA records related to the Veteran's treatment for a low back disorder.

Moreover, the Board finds that the Veteran should be provided with an additional VA medical examination to determine the nature and etiology of his current low back disorder.  As noted above, the RO provided the Veteran with a VA medical examination in February 2007 to determine the nature and etiology of the Veteran's current low back disorder.  After a review of the evidence, the February 2007 VA examiner determined that the Veteran's current low back disorder was less likely than not related to the 1991 in-service injury.  After the Veteran submitted a March 2007 letter from a VA examiner, indicating a possible nexus between the Veteran's claimed low back disorder and the 1991 in-service injury, the VA procured a March 2008 VA medical opinion regarding the etiology of the Veteran's low back disorder.  In the March 2008 VA medical opinion, a VA examiner noted that the record contained no documentary evidence of a low back disorder symptomatology or treatment for a low back disorder for the period between 1991 and 2005.  Based largely on this lack of documentary evidence, the March 2008 VA examiner concluded that the Veteran's low back disorder was less likely than not related the 1991 in-service low back injury.  

Yet, the Board notes that neither the February 2007 VA examiner nor the March 2007 VA examiner indicated reviewing the September 1995 VA medical examination report in writing their respective opinions.  As noted above, in the September 1995 VA medical examination report, the Veteran reported seeking treatment for a low back disorder after his March 1991 discharge from his first period of service, to include treatment approximately one or two years prior to the September 1995 VA examination.  

The Board also notes the March 2007 VA examiner did not report reviewing an August 2004 Air Force Medical Facility treatment record, indicating treatment for back pain.  In this record, the Veteran reported experiencing low back pain since the 1991 in-service injury.  After a physical examination, the Air Force examiner diagnosed lumbar paraspinal pain and possible peripheral syndrome versus disc disease.  

As noted above, in the September 1995 VA medical examination report, the Veteran reported seeking medical treatment for a low back disorder at least twice during the period between his March 1991 discharge from his first period of service and the date of the September 1995 VA examination.  The Board notes that the Veteran is competent to report when he sought treatment for a disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).   Moreover, the record indicates that the Veteran sought treatment for a low back disorder in August 2004.  The March 2007 VA examiner based his opinion, in large part, on the complete lack of any report of treatment for a low back disorder between the Veteran's discharge from service and 2005, even though the September 1995 VA medical examination report and August 2004 Air Force medical record both document such treatment.  Therefore, the March 2007 VA medical opinion as written is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise is not probative).  

The Board again notes that the February 2007 VA examiner did not mention the September 1995 VA medical examination report, to include the September 1995 VA examiner's findings, in the February 2007 VA medical examination report.  Moreover, since the filing of the February 2007 VA medical examination report, the Veteran has submitted two letters and one statement from VA examiners, all suggesting a nexus between the Veteran's chronic low back pain and the 1991 in-service incident.  Therefore, the Board finds that an additional VA examination report to determine the etiology of the Veteran's low back disorder based on a review of the entire evidence of record, is required.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain all of the Veteran's records from the VA Outpatient Clinic in San Antonio, Texas, not previously obtained, dated from 1991 to the present and any available records of treatment from Wilford Hall, the Air Force medical facility.  In addition, the AMC/RO should request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided  treatment for his low back disorder dated from August 2011, the date of the last treatment record included in the claims file, to the present.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.  

2.  After the completion of the above, the RO should schedule the Veteran for a VA medical examination to ascertain the nature and etiology of any current low back disorder.  The claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  An interview of the Veteran regarding his medical history, a physical examination, and all tests and studies required should be performed.  In reviewing the claims file, the VA examiner should specifically note the March 1991 service treatment records indicating a low back injury, the September 1995 VA medical examination report, the August 2004 Air Force medical facility record, the February 2007 VA medical examination report, and the March 2008 VA medical opinion.  In addition, the VA examiner should also note the respective November 2006, March 2007, and March 2010 letters from VA examiners, and the December 2009 statement from a VA examiner submitted by the Veteran in support of his claim.  Having done so, the VA examiner should offer the following opinion: 

Is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's claimed low back disorder any incident in service, to include the March 1991 in-service low back injury?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The reasons should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner.

3.  After the completion of the above, the AMC/RO should re-adjudicate the issue of service connection for a low back disorder.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


